DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021 has been entered.
 
Applicant has amended Claim 1. Claims 1 and 3 are currently pending. 


Response to Arguments

Applicant’s arguments have been fully considered. 

Previous Title objections are withdrawn due to applicant’s amendment. 

With regards to prior art rejections, applicant argues that “in the conventional engine control device for an internal combustion engine, the timing for closing an intake valve is generally set to be a timing slightly after a piston passing through a bottom dead center”. Applicant thus argues that the Brachert reference teaches a conventional closing of the intake valve. Examiner posits that the claims themselves do not define the reference state and the reference state described by examiner in the body of the rejection is valid under broadest reasonable interpretation. The drawings of the present application depict a dotted line in Figure 3, which appears to define a reference state, but the disclosure is silent as to any specific crank angles for the reference state or the recited opening/closing angles. Based on applicant’s definition of conventional timing, applicant’s own timing could be said to be conventional since the intake valve also closes slightly after BDC. Furthermore, applicant lacks any specificity in the disclosure to adequately distinguish over a reference state and the recited inventive timing. With regards to the Brachert reference, taking applicant’s definition as if it was actually claimed, one of ordinary skill could point to any time between BDC at “UT” and intake valve closing at “ES” as the “reference closing angle”, and still meet applicant’s definition while teaching a retarded closing timing at “ES”, under broadest reasonable interpretation. 

The crux of applicant’s invention is not based on the closing of the intake valve, but rather on port injection during the period between BDC and closing of the intake valve, which would inherently cause fuel blow back, as newly recited, due to motion of the 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brachert et al. (hereafter “Brachert” – US 2006/0219215).

With regards to Claim 1:

Brachert discloses an engine control device (Figures 1, 2, control unit not shown in drawings but implied in Paragraphs 23+) which controls at least an intake valve (inlet valve 4), an exhaust valve (outlet valve 5), and a fuel injection valve (fuel injector 9) injecting a fuel into an intake pipe (inlet port 10), based on a crank angle (see Figure 2 and Paragraphs 26+) of an engine provided with the fuel injection valve, such that internal EGR is realized (see Paragraph 22: “During the intake stroke, the combustion chamber 6 is supplied with combustion air, while according to the invention a specific quantity of exhaust gas, which has been retained in the combustion chamber 6 during an expulsion stroke of a previous working cycle, is mixed with the combustion air”),

wherein timing of opening and closing of the intake valve is set to be later in comparison with a reference operation state which is a first operation state (see Figure 2, inlet valve opening at EӦ and closing at ES is retarded based on reference state of opening the inlet valve at TDC start of the intake stroke and closing the inlet at BDC end of the intake stroke) and timing of closing of the exhaust valve is set to be earlier in comparison with the reference operation state , and

wherein the fuel injection valve is caused to inject a fuel at least once during the period between when the piston starts to rise after passing through the bottom dead center for the first time after the exhaust stroke is finished (i.e. start of the compression stroke at 540 degree crank angle as per Figure 2) and when the intake valve is closed (see Figure 2 and Paragraph 28: “The second fuel quantity E2 is preferably injected into the combustion chamber 7 in a range between 300.degree. Ca and 120.degree. Ca before the top dead center TDC of the ignition” – note that E2 corresponds to the port injector as per Paragraph 24 and that the inlet valves closes at ES which is past 540 degrees as per Figure 2, meaning there is a period in between 540 degrees and the inlet valve closing in which port injector 9 is injecting fuel quantity E2); and

wherein the fuel from the fuel injection valve is blown to a gas that flows backward from an inside of a cylinder to an inside of the intake pipe and is blown to the fuel injection valve (this is regarded as functional language which imparts no additional structure to the claim – the existing structure and control features of Brachert, in which the intake valve is still open during the beginning of the compression stroke and fuel is being injected during this period at E2, would inherently result in some fuel flowing backwards out of the cylinder and back into the intake port).

With regards to Claim 3:

Brachert discloses the engine is provided with a second fuel injection valve (fuel injector 8, Figure 1) that directly injects a fuel into the cylinder (see Figure 1 and Paragraph 19), and wherein the second fuel injection valve is caused to inject the fuel (E3) during a period between when the intake valve is closed after the piston passes through the bottom dead center for the first time after the exhaust stroke is finished (i.e. after ES in Figure 2) and when the piston reaches a top dead center (see Figure 2 and Paragraph 29 – note that E3 corresponds to a fuel injection by the fuel injector 8 as per Paragraph 29 and that E3 is injected after inlet valve is closed at ES and before TDC at 0/720 degrees crank angle as per Figure 2).


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Wednesday, May 26, 2021